Citation Nr: 0434047	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  02-21 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for migraine headaches.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

Appellant had active military service from July 2000 to April 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Roanoke, 
Virginia, Regional Office (RO) that denied service connection 
for migraine headaches.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the record reveals questions concerning the onset 
of the headaches at issue in this case.  At the time of entry 
into service a history of taking medication for headaches was 
reported.  At least once during service there was a history 
of significant headaches from age 12 with vomiting and some 
dizziness.  It does not appear that any records of pre-
service treatment have been sought.

An examination was conducted after service with a history of 
an onset of headaches during service.  There is, however, no 
opinion as to etiology set out and it does not appear that 
the claims file or any other records were available for 
review, nor was any opinion entered.  Post-service records 
have not otherwise been sought.

It does not appear from the instant record that a fully 
informed opinion can be entered on the evidence of record.  
It is not clear if migraine headaches pre-existed service, if 
so to what degree, or if not if they started in service if 
they have continued since then.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should, with the appellant's 
assistance as indicated, attempt to 
obtain clinical records of any pre-
service treatment of headaches.  The 
appellant should provide, as needed, 
names, locations, and approximate dates 
of treatment rendered before service for 
headaches.  An attempt to obtain clinical 
records should be undertaken.  To the 
extent records are sought, but not 
obtained, the claims folder should 
contain information concerning the 
attempt to obtain records.

2.  The RO should, again with the 
appellant's assistance as needed, attempt 
to obtain clinical records of any post-
service treatment for headaches.  Again, 
she should provide names, locations, and 
approximate dates of treatment for 
headaches after service.  To the extent 
records are sought but not obtained, the 
claims folder should contain information 
concerning the attempt to obtain records.

3.  Thereafter, and whether or not any 
records are obtained appellant should be 
scheduled for an appropriate VA 
examination to determination the etiology 
of the headaches.  All indicated tests 
should be accomplished and all clinical 
findings should be reported in detail.  
The claims folder should be provided to 
the examiner for review prior to the 
examination.  After reviewing the claims 
file and examining the veteran, the 
examiner should set forth responses to 
the following:

(i)	Is there clear and unmistakable 
evidence that migraine headaches 
existed prior to appellant's entry 
into active service?
(ii)	If so, is there clear and 
unmistakable evidence that there was 
no increase in the underlying 
pathology during service?
(iii)	In the alternative, is there 
evidence that any pre-service 
migraine headaches were made worse, 
or got worse during service?  Was 
any worsening due to the natural 
progress of the disorder?
(iv)	If not shown prior to service, is 
there evidence that migraine 
headaches first were manifested 
during service?
(v)	Is there evidence of continuing or 
chronic migraine headaches after 
service?

In responding to these questions, the 
examiner should provide the medical 
findings that resulted in the responses 
made.  If some of the questions cannot be 
answered without resort to speculation, 
the examiner should so specify.

Thereafter, the claim should be reviewed by the RO.  To the 
extent the benefits sought are not granted, the appellant and 
her representative should be provided with a supplemental 
statement of the case and afforded an opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board for further appellate consideration, if in order.  No 
opinion as to the ultimate outcome in this case is intimated 
by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




